Cooper, J.,
dilivered the opinion of the Court.
If the indictment had charged the abusive language used by the appellant to have been uttered near the premises of Mr. Jones, the conviction might be sustained. But the averment is *481that the words were used in the yard, and the evidence fails to-sustain the averment as to place. The statute creating theoffence makes place material, for it can he committed only where-one “ enters the dwelling-house of another, or the yard or curtilage thereof, or upon the public highway or any other place near such premises, etc.’-’ Place is thus made an essential element of the offence, and must be charged in the indictment, and being, charged must be proved as laid.
Bishop on Grim. Prac., vol. 1, Sect. 372.

Judgment reversed and new trial awarded.